DETAILED ACTION
This action is responsive to the application No. 16/935,406 filed on July 22, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/855,373, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, claim 8 recites the limitation “wherein the intermediate layer is disposed on a top surface of the groove dam, and the intermediate layer is not disposed on a side surface of the groove dam” in lines 1-3. As shown in Fig. 10, the intermediate layer (i.e., common layer 322) is formed on a top surface of the groove dam and in the groove (i.e., fine hole 220a), but is clearly in contact with a side surface of at least the buffer layer (224), which forms a side surface of the groove dam. Claim 8 and any intervening claims have an effective filing date of July 22, 2020.

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “the intermediate layer is not disposed on a side surface of the groove dam” as recited in claim 8 line 3 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ORGANIC LIGHT EMITTING DISPLAY APPARATUS WITH PENETRATING PORTION AND METHOD OF MANUFACTURING SAME.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the limitation “the intermediate layer is not disposed on a side surface of the groove dam” in line 3 is indefinite because the limitation lacks support in the originally filed disclosure of the invention. Although the intermediate layer does not cover the entire side surface of the groove dam, the intermediate layer (i.e., common layer 322) is clearly in contact with a side surface of at least the buffer layer (224), which forms a side surface of the groove dam.
For the purpose of the examination, the limitation “the intermediate layer is not disposed on a side surface of the groove dam” will be interpreted as --the intermediate layer does not cover an entire side surface of the groove dam--. 
Regarding Claim 9, the limitation “wherein at least a portion of the circuit layer and the at least one groove include a same material” in lines 11-12 is confusing because the term “include” appears to have different meanings when applied to “the circuit layer” and “the at least one groove,” respectively. For example, “the circuit layer includes a material” is interpreted to mean that the circuit layer is made of said material. In contrast, “the groove includes a material” is interpreted to mean that said material is in the groove, because a groove is interpreted to mean a recessed space characterized by an absence of material. Examiner notes that since the disclosure of the invention does not recite the term “groove” in the specification, the term is interpreted as being equivalent to “fine hole 220a” as recited in at least paragraph [0080]. Under this interpretation, it appears that the groove is formed in the material of the circuit layer.
	For the purpose of the examination, the limitation “wherein at least a portion of the circuit layer and the at least one groove include a same material” will be interpreted as --wherein a portion of the circuit layer comprises a material, and the at least one groove is formed in the material--.
	Regarding Claims 10-18, these claims depend from claim 9 and inherit the above rejection therefrom.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (U.S. Pub # 2017/0148856) of record (IDS).
Regarding independent Claim 1, Choi teaches a display apparatus, comprising: 
a substrate (Figs. 3 & 8E: 100, paragraph [0054]) including a display area (Fig. 8E: A2, paragraph [0055]), a penetrating hole area (Figs. 3 & 8E: A1, paragraph [0087]), and a peripheral area (Figs. 3 & 8E: A3, paragraph [0055]) adjacent to the penetrating hole area (A1); 
a penetrating hole (Figs. 3 & 8E: TH, paragraph [0048]) in the penetrating hole area (A1); 
at least one groove (Fig. 3: RC, paragraph [0075], equivalent to Fig. 8C: H2, paragraph [0093]) in the peripheral area (A2), the at least one groove (RC) surrounding the penetrating hole (TH); and 
an intermediate layer (Figs. 3 & 8E: 220, paragraph [0056]) disposed in (see Fig. 3; at least a portion of intermediate layer 220 extends into groove RC) the at least one groove (RC).
Regarding Claim 7, Choi teaches the display apparatus as claimed in claim 1, wherein the at least one groove (RC) includes an inorganic material (Figs. 3 & 8E: 310, paragraph [0081]).
Regarding Claim 9, Choi teaches the display apparatus as claimed in claim 1, further comprising: 
a buffer layer (Figs. 3 & 8E: 101, paragraph [0056]) disposed on the substrate (100); and 
a circuit layer (Figs. 3 & 8E: 130 & 107, paragraphs [0056] & [0059]) disposed in the display area (A2), the circuit layer (130 & 107) comprising: 
a semiconductor layer (Fig. 8E: 131, paragraph [0060]) disposed on the buffer layer (101); 
a gate insulation film (Figs. 3 & 8E: 103, paragraph [0056]) disposed on the semiconductor layer (131); 
a gate electrode (Fig. 8E: 132, paragraph [0060]) overlapping at least a part of the semiconductor layer (131) and disposed on the gate insulation film (103); 
an interlayer insulation film (Figs. 3 & 8E: 107, paragraph [0054]) disposed on the gate electrode (132); and 
an electrode layer (Fig. 8E: 133 & 134, paragraph [0060]) on the interlayer insulation film (107), the electrode layer (133 & 134) being connected to the semiconductor layer (131) through a contact hole (Fig. 8B: H1, paragraph [0093]), 
wherein a portion of the circuit layer (130 & 107) comprises a material (Fig. 8E: 105 & 106, paragraphs [0122]-[0123]), and the at least one groove (RC) is formed in the material (105 & 106).
Regarding Claim 10, Choi teaches the display apparatus as claimed in claim 9, further comprising: 
a pixel electrode (Fig. 8E: 210, paragraph [0067]) electrically connected to the electrode layer (at least 134); and 
a counter electrode (Fig. 8E: 230, paragraph [0056]) disposed on the intermediate layer (220), 
wherein at least a portion of a common layer (Figs. 3 & 8E: 310, paragraph [0081]) is disposed in each of the at least one groove (RC).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 8, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pub # 2017/0148856) of record (IDS) as applied to claims 1 and 10 above, and further in view of Kim (U.S. Pub # 2016/0285038) of record (IDS).
Regarding Claim 2, Choi teaches the display apparatus as claimed in claim 1, further comprising an encapsulation layer (Figs. 3 & 8E: 300, paragraph [0056]) over the display area (A2), wherein 
the encapsulation layer (300) includes an organic encapsulation layer (Figs. 3 & 8E: 320, paragraph [0054]) and a first inorganic encapsulation layer (Figs. 3 & 8E: 310, paragraph [0081]), and
at least a portion of the first inorganic encapsulation layer (310) is disposed in the at least one groove (RC).
Choi is silent with respect to an organic encapsulation layer disposed between a first inorganic encapsulation layer and a second inorganic encapsulation layer.
Kim discloses a display apparatus, comprising:
an encapsulation layer (Figs. 2: 300, paragraph [0035]), wherein
the encapsulation layer (300) includes an organic encapsulation layer (Fig. 2: 330, paragraph [0066]) disposed between a first inorganic encapsulation layer (Fig. 2: 320, paragraph [0078]) and a second inorganic encapsulation layer (Fig. 2: 340, paragraph [0078]), and
at least a portion of the first inorganic encapsulation layer (320) is disposed in at least one groove (between portions of Fig. 2: 130, paragraph [0064]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “organic encapsulation layer disposed between a first inorganic encapsulation layer and a second inorganic encapsulation layer” teachings of Kim to the device of Choi because Kim discloses in paragraph [0079] that a thin-film encapsulation layer including alternating organic films and inorganic films may seal the display unit to prevent or reduce external oxygen and moisture from penetrating into the display unit.
Regarding Claim 3, Choi as previously modified teaches the display apparatus as claimed in claim 2, wherein the at least one groove (RC) includes at least two grooves (see Figs. 3 & 8E), and 
at least a portion of the intermediate layer (220) is disposed over a groove dam (Fig. 8E: 620A, paragraph [0150]) formed by the at least two grooves (RC).
Regarding Claim 4, Choi as previously modified teaches the display apparatus as claimed in claim 3, wherein at least a portion of the first inorganic encapsulation layer (310) disposed on the intermediate layer (220) is disposed over the groove dam (620A).
Regarding Claim 5, Choi as previously modified teaches the display apparatus as claimed in claim 4, wherein at least a portion of the second inorganic encapsulation layer (Kim: 340) disposed on the first inorganic encapsulation layer (Kim: 320) is disposed over the groove dam (Kim: 130).
Regarding Claim 6, Choi as previously modified teaches the display apparatus as claimed in claim 3, wherein the intermediate layer (220) is discontinuous between the groove dam (620A) and the at least two grooves (RC).
Regarding Claim 8, Choi as previously modified teaches the display apparatus as claimed in claim 3, wherein the intermediate layer (220) is disposed on a top surface of the groove dam (620A), and 
the intermediate layer (220) is not disposed on a side surface (see Fig. 3; by broadest reasonable interpretation, the instant limitation “not disposed on a side surface” may be interpreted to mean “not covering an entire side surface”) of the groove dam (620A).
Regarding Claim 11, Choi teaches the display apparatus as claimed in claim 10, further comprising:
a planarizing layer (Fig. 8E: 109, paragraph [0067]) disposed over the electrode layer (133 & 134).
Choi is silent with respect to a planarizing layer disposed over the electrode layer; and a first dam disposed on the planarizing layer and surrounding the penetrating hole.
 Kim discloses a display apparatus, further comprising: 
a planarizing layer (Fig. 2: 109 & 121, paragraphs [0054] & [0067]) disposed over the electrode layer (Fig. 2: 107 & 108, paragraph [0057]); and 
a first dam (Fig. 2: 122, paragraph [0067]) disposed on the planarizing layer (at least 121).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “planarizing layer disposed over the electrode layer; and a first dam disposed on the planarizing layer and surrounding the penetrating hole” teachings of Kim to the device of Choi because Kim discloses in paragraph [0066] that a dam may prevent or reduce organic materials of the thin-film encapsulation layer from flowing towards an edge of the device (e.g., the edge of the penetrating hole).
Regarding Claim 12, Choi as previously modified teaches the display apparatus as claimed in claim 11, further comprising: 
a pixel defining film (Choi: Fig. 8E: 110, paragraph [0103], Kim: Fig. 2: 119, paragraph [0062]) that defines a pixel area by exposing a center portion of the pixel electrode (Choi: 210, Kim: Fig. 2: 110, paragraph [0057]) and covering an edge of the pixel electrode (Choi: 210, Kim: 110), 
wherein the pixel defining film (Choi: 110, Kim: 119) and the first dam (Kim: 122) include a same material (Kim: paragraph [0067]).
Regarding Claim 13, Choi as previously modified teaches the display apparatus as claimed in claim 11, wherein the first dam (Kim: 122) is spaced apart from the penetrating hole (Choi: TH) by a predetermined distance (the instant limitation “predetermined distance” is considered a product-by-process limitation, as the distance between the recited elements must be determined either before or during the fabrication of the device; see MPEP 2113).
Regarding Claim 14, Choi as previously modified teaches the display apparatus as claimed in claim 11, further comprising a second dam in the peripheral area (it would be obvious to one of ordinary skill in the art when applying the teachings of Kim to the device of Choi to form a dam at all edges of the device, i.e., a first dam surrounding the penetrating hole TH and a second dam surround the display area A2 at an outer edge, not pictured, of the device, which may be considered by broadest reasonable interpretation to be a disconnected portion of the peripheral area).
Regarding Claim 15, Choi as previously modified teaches the display apparatus as claimed in claim 14, further comprising an encapsulation layer (Choi: 300) disposed over the display area (Choi: A2) and including an organic encapsulation layer (Choi: 320), 
wherein the organic encapsulation layer (320) is disposed between (see Choi: Fig. 11) the first dam (surrounding TH) and the second dam (surrounding the outer edge of the device).
Regarding Claim 16, Choi as previously modified teaches the display apparatus as claimed in claim 14, wherein the first dam and the second dam include a same material (it would be obvious to one of ordinary skill in the art when applying the teachings of Kim to the device of Choi to form structurally identical dams as the first and second dam).
Regarding Claim 17, Choi as previously modified teaches the display apparatus as claimed in claim 14, wherein at least a portion of the counter electrode (Choi: 230) is disposed on the first dam (because Choi teaches forming the counter electrode 230 on all exposed surfaces including the pixel defining film 110, it would be obvious to one of ordinary skill in the art to form the counter electrode on the first dam 122 of Kim as applied to the device of Choi).

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 18, the prior art of record neither anticipates nor renders obvious the limitation “the at least one groove includes at least two grooves, the at least two grooves define a groove dam, and each of the at least two grooves extends below the buffer layer such that at least one side surface of the groove dam includes a part of each of the buffer layer, the gate insulation film, and the interlayer insulation film” in combination with the additionally claimed features. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892